Citation Nr: 0029548	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-09 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Initial assignment of evaluation for post-traumatic stress 
disorder (PTSD), currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to December 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, in which the RO granted service 
connection and assigned an initial 10 percent disability 
evaluation for PTSD.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran's PTSD is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, due to such symptoms as depressed mood and chronic 
sleep impairment.  


CONCLUSION OF LAW

The criteria for the initial assignment of a 30 percent 
disability evaluation for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to an initial 
disability evaluation in excess of 10 percent for PTSD.  This 
is an original claim placed in appellate status by a notice 
of disagreement (NOD) taking exception to the initial rating 
award dated in April 1999.  VA has a duty to assist the 
veteran in the development of the facts pertinent to his 
claim.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (increased evaluation claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection to the present.  Fenderson, supra., citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (evaluations to be assigned 
"in the light of the whole recorded history").  The Board 
concludes that this obligation has been satisfied and that 
all relevant facts have been properly and sufficiently 
developed for the equitable disposition of this claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (1999).  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1999). 

There is no indication that the veteran was shown to have any 
PTSD symptomatology during service.  A post-service, May 1998 
VA Social Survey Report reflects that the veteran presented 
with complaints of PTSD symptomatology, which had been 
present for approximately one year.  The veteran reported 
experiencing nightmares, night sweats and loss of sleep.  The 
veteran indicated that he was married and had been since 
1969.  He also reported being retired since 1983 and stated 
that, in his spare time, he had previously done volunteer 
work, and that he enjoyed playing golf.    

A December 1998 VA examination report shows that the veteran 
presented with subjective complaints of nightmares and dreams 
of war.  He stated that he usually only got two to three 
hours of sleep per night and that he awoke several times a 
night in a cold sweat.  He also reported having intrusive 
thoughts and flashbacks triggered by helicopter sounds and 
sudden accidents.  The veteran stated that he was often 
depressed and experienced occasional crying spells, but 
denied suicidal thoughts.  At the time of the examination, 
the veteran was taking Paxil and attending PTSD group therapy 
for management of his symptoms.  The VA examiner diagnosed 
the veteran with chronic PTSD, described as delayed PTSD and 
assigned a Global Assessment of Functioning (GAF) Score of 
50.  This diagnosis and assessment was based on objective 
findings that the veteran had a moderately depressed mood, 
but had an appropriate affect.  The veteran was shown to have 
dreams and nightmares regarding war and insomnia associated 
with cold sweats.  The veteran was described as being easily 
startled, and his attention, concentration, insight, 
judgment, and memory were fair.  The veteran was oriented in 
all three spheres and he denied delusions, hallucinations, 
and suicidal ideation.  

VA outpatient records dated September 1997 to November 1999 
show that the veteran continued to be diagnosed with PTSD and 
was also diagnosed with moderate dysphoria and major 
depression.  He continued to experience nightmares, night 
sweats, loss of sleep and hypervigilance.  In June 1998, the 
veteran reported that he was less busy than he had been 
previously and he attributed his decrease in activity to 
experiencing nightmares.  However, when he was active, the 
veteran indicated that he liked to play golf, and to go out 
to dinner or on rides with his wife.  In March 1999, the 
veteran was not experiencing as many nightmares and his PTSD 
was described as stable.  

In June 1999, it was noted that the veteran continued to 
experience nightmares, intrusive thoughts, nervousness and 
depression, but that treatment of his symptoms with an 
antidepressant had helped a great deal.  Despite this 
progress, a VA physician stated that there was no change in 
the veteran's condition.  In August 1999, the veteran's PTSD 
symptoms were described as severe.  In September 1999, it was 
noted that the veteran continued to have nightmares, 
flashbacks, depression, intrusive thoughts and that he was 
easily irritated.  Specifically, he stated that he was unable 
to be around his grandchildren for more than one hour, or he 
would become irritated.  An October 1999 treatment entry 
reflects that the veteran still had a full spectrum of severe 
PTSD symptomatology. 

The RO initially assigned an evaluation of 10 percent under 
38 C.F.R. § 4.130, Diagnostic Code 9411, for the veteran's 
PTSD.  A 10 percent evaluation is assigned for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  

A 30 percent disability evaluation is assignable with the 
presence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is applicable where there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Where there is evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation is 
appropriate.  

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In reviewing the rating criteria in relation to the veteran's 
PTSD, the Board finds that the veteran's disability picture 
attributable to his PTSD is most consistent with a 30 percent 
disability evaluation and the veteran's claim of entitlement 
to a higher initial disability evaluation should be granted.  
The evidence reflects that the veteran's PTSD is manifested 
by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to such symptoms 
as depressed mood and chronic sleep impairment.

The veteran's symptom complex most closely fits within the 
criteria for a 30 percent disability evaluation.  
Specifically, the veteran experiences nightmares, insomnia 
associated with cold sweats, hypervigilance, some decrease in 
activity, intrusive thoughts, and irritability.  The 
objective evidence of record shows that the veteran has a 
depressed mood and sleep impairment.  The evidence also 
reflects, however, that the veteran has successfully managed 
his symptoms with antidepressant medication.  

The evidence does not suggest that the veteran's symptoms 
have resulted in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships to 
warrant a 50 percent disability evaluation.  While the 
October 1999 treatment entry characterized the veteran's 
symptoms as a full spectrum of "severe" PTSD 
symptomatology, the symptoms the examiner noted of which the 
veteran complained were nightmares, intrusive thoughts, and 
depression.  The same entry reflects that medication seemed 
to take the edge off the depression, and that the veteran was 
finding PTSD group therapy helpful.  This is consistent with 
the veteran's reporting on his claim for compensation that 
his PTSD symptomatology consisted of flashbacks, dreams, and 
recurring nightmares.

The Board notes that in December 1998 a VA examiner assigned 
the veteran a GAF score of 50.  According to the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV), which VA has adopted at 38 C.F.R. §§ 4.125, 4.130 
(1999), a GAF score of 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  The notes that a GAF score of 50 generally 
indicates serious symptoms As the veteran's symptoms are all 
contemplated by a 30 percent rating, however, notwithstanding 
a GAF score of 50, the Board finds that the veteran's 
specific symptoms are consistent with a 30 percent disability 
evaluation for PTSD.  With regard to social and occupational 
impairment, a GAF score of 50 represents serious social and 
occupational functioning, while a 30 percent evaluation 
encompasses occupational and social impairment with 
occasional decrease in work efficiency an intermittent period 
of inability to perform occupational tasks. 

Additionally, the evidence shows that while the veteran may 
have experienced some decrease in activity due to PTSD, he 
does seem to enjoy at least some limited activity with his 
wife, like going out to dinner and for rides.  The veteran is 
retired and there is no indication that he retired as a 
result of his PTSD symptomatology.  He has indicated that in 
his free time, he enjoys playing golf and at some point in 
the past he did volunteer work.  The veteran has also 
expressed that he likes to spend time with his grandchildren, 
but he can only do so for limited amounts of time.  

Although the veteran may have some limited socialization, his 
activities suggest sustained social and occupational 
capabilities well in excess of the limitations contemplated 
by a 50 percent evaluation, and contemplated by a 30 percent 
evaluation, which includes such occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  The evidence demonstrates that a 30 
percent evaluation is warranted for the entire pendency of 
this claim; the facts found do not indicate that a "staged" 
disability rating is warranted for any period.  See 
Fenderson, 12 Vet. App. 119 (at the time of an initial 
rating, separate or "staged" ratings may be assigned for 
separate periods of time based on the facts found).

In reaching this decision, the Board also finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no assertion or showing that the 
veteran's disability has caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise renders impracticable the application of the 
regular schedular standards.  As discussed above, the 
evidence shows that the veteran is retired, but there is no 
indication that his retirement was prompted by his PTSD.  
Further, his treatment records consist primarily of ongoing 
therapy for PTSD, as well as routine monitoring of 
pharmaceutical management of his symptoms.  However, there is 
no evidence of related circumstances which would preclude 
employment.  Therefore, the Board concludes that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321 (b)(1) are not demonstrated in 
this case.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



ORDER

An initial 30 percent disability evaluation for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 
- 8 -


- 1 -


